Citicorp North America, Inc.
750 Washington Boulevard, 8th Floor
Stamford, CT 06901

October 31, 2008

Ferro Corporation
1000 Lakeside Avenue
Cleveland, OH 44114

Ferro Finance Corporation
1000 Lakeside Avenue, Suite A
Cleveland, OH 44114



      Re: Amendment No. 3 to Second Amended and Restated Receivables Purchase
Agreement

Ladies and Gentlemen:

We refer to that certain Second Amended and Restated Receivables Purchase
Agreement, dated as of April 1, 2008 (as amended, modified, supplemented or
restated from time to time, the “Receivables Agreement”), among Ferro Finance
Corporation (the “Seller”), as the Seller, CAFCO, LLC (the “Investor”), as the
Investor, Citicorp North America, Inc. (the “Agent”), as the Agent, Citibank,
N.A., as a Bank, Ferro Color & Glass Corporation and Ferro Pfanstiehl
Laboratories, Inc., as Originators, and Ferro Corporation (“Ferro”), as the
Collection Agent and an Originator. Terms not otherwise defined herein shall
have the meanings set forth in the Receivables Agreement.

On the date hereof (the “MPU 43 Release Effective Date”) and pursuant to the
terms and conditions set forth herein, the Seller hereby requests (i) an
amendment to the Receivables Agreement as set forth herein and (ii) that the
Investor release and reconvey to the Seller that portion of each Receivable
Interest sold to the Investor pursuant to the Receivables Agreement representing
Receivables and the Related Security with respect thereto existing as of such
date to the extent constituting Acquired Assets as defined in that certain Asset
Purchase Agreement dated as of September 29, 2008, by and between Ferro and
Novolyte Technologies LP (“Buyer”), which Receivables are further identified as
belonging to MPU 43 within company code 2010 (such portions of the Receivable
Interests to be released and reconveyed, collectively, the “Released Receivable
Interests”; such Receivables, the “MPU 43 Receivables”). The MPU 43 Receivables
are identified on Exhibit A attached hereto.

Amendments

1. The definition of “Originator Receivable” in Section 1.01 of the Receivables
Agreement is hereby amended and restated to read in its entirety as follows:

“Originator Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of merchandise, insurance or services by an Originator under a
Contract, and includes the right to payment of any interest or finance charges
and other obligations of such Obligor with respect thereto; provided, however,
that from and after the MPU 43 Release Effective Date, “Originator Receivable”
shall not include any MPU 43 Receivables.

2. Section 1.01 of the Receivables Agreement is hereby amended by adding the
following new definitions in the proper alphabetical order:

“MPU 43 Receivables” means Receivables existing as of the MPU 43 Release
Effective Date constituting Acquired Assets as defined in that certain Asset
Purchase Agreement dated as of September 29, 2008 by and between Ferro and
Novolyte Technologies LP, which are further identified as belonging to MPU 43
within company code 2010.

“MPU 43 Release Effective Date” means the date on which the Released Receivable
Interests (as defined in Amendment No. 3 to this Agreement) are released and
reconveyed to the Seller as provided in Amendment No. 3 to this Agreement.

Release of Receivables

1. On the MPU 43 Release Effective Date, the Seller may deem all MPU 43
Receivables then owned by it to be excluded from the Originator Receivables (and
therefore from Receivables and Pool Receivables, as defined in the Receivables
Agreement) for all purposes.

2. Effective upon the MPU 43 Release Effective Date, the Agent and the Investor
hereby (i) release and reconvey to the Seller all Released Receivable Interests
previously sold by the Seller and outstanding as of the MPU 43 Release Effective
Date, all without recourse to or representation or warranty of any kind by the
Agent or the Investor, other than a representation by the Agent that the
Released Receivable Interests are free and clear of any Adverse Claims created
by the Agent or the Investor or as a result of a claim against the Agent or the
Investor, and (ii) release, as of the MPU 43 Release Effective Date, any and all
security interests, liens or other encumbrances the Agent or the Investor may
have in or to the Pool Receivables which are MPU 43 Receivables and the Related
Security with respect thereto.

3. On the MPU 43 Release Effective Date, upon receipt by the Agent of (a) this
letter agreement executed by each of you and the Investor and (b) a conforming
letter agreement with respect to the Originator Purchase Agreement, the Agent
will deliver or release to the Seller, as the case may be, UCC-3 partial
releases with respect to the Released Receivable Interests, the MPU 43
Receivables and the Related Security with respect thereto. Ferro or its designee
is authorized to file or cause to be filed such UCC-3 partial releases following
such delivery or release.

4. The Collection Agent agrees that immediately following the MPU 43 Release
Effective Date, it will notify, and/or will arrange for any buyer of any portion
of the MPU 43 Receivables to notify, all Obligors with respect to MPU 43
Receivables to remit all payments in respect thereof to such accounts or
addresses other than Lock-Box Accounts as directed by Ferro or the Buyer.

Miscellaneous

1. Except as herein expressly amended, the Receivables Agreement is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its terms. All references to the Receivables Agreement in the
Receivables Agreement, the Originator Purchase Agreement, the Purchase Agreement
and the other Transaction Documents shall mean the Receivables Agreement as
amended by this letter agreement and as hereafter amended, restated,
supplemented or modified.

2. The Seller and Ferro each represent and warrant that this letter agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation. The Seller and the Collection Agent each
represent and warrant that after giving effect to this letter agreement, the MPU
43 Release Effectiveness Date and any associated reduction of Capital, no Event
of Termination or Incipient Event of Termination will occur.

3. This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

[Remainder of page intentionally left blank.]

1 This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier or other electronic
means shall be effective as delivery of a manually executed counterpart of this
letter agreement.

CITICORP NORTH AMERICA, INC.,

as Agent

By: /s/ Junette M. Earl
Name: Junette M. Earl
Title: Vice President


AGREED AND ACKNOWLEDGED AS OF
THE DATE FIRST WRITTEN ABOVE:

CAFCO, LLC

      By: /s/ Junette M. Earl
 
Name: Junette M. Earl

Title:
  Vice President

FERRO FINANCE CORPORATION

      By: /s/ Karen L. Larsen
 
Name: Karen L. Larsen

Title:
  Assistant Treasurer

FERRO CORPORATION

      By: /s/ Peter T. Thomas
 
Name: Peter T. Thomas

Title:
  Vice President, Organic Specialties

2

Exhibit A

MPU 43 Receivables

See attached.

SOLICITORS, 003554, 000059, 102626844.1, Amend No 3 to A&R RPA (Execution w/
Conformed Sigs)

3